E                                                                                              07/16/2021
                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                            OP 21-0335                                     Case Number: OP 21-0335


                                                                                    FILED
     B.D. and J.D.,
                                                                                    JUL 1 6 2021
                                                                                  Bowen Greenwood
                  Petitioners,                                                  Clerk of Suprerne Court
                                                                                   State of Montana


           v.
                                                                         ORDER
     THIRTEENTH JUDICIAL DISTRICT,
     YELLOWSTONE COUNTY,
     HONORABLE ROD SOUZA,Presiding,

                  Respondent.


           Petitioners B.D. and J.D., via counsel, seek a writ of supervisory control to reverse
    an order of the Thirteenth Judicial District Court, Yellowstone County, in Cause
    Nos. DN-18-411 and DN-19-194, that denied their motions to intervene. Petitioners
    maintain the court erred in concluding that Petitioners, the foster parents ofthe youths who
    are the subject of those proceedings, are not entitled to intervene under
    § 41-3-422(9)(b), MCA.
           Having reviewed the Petition and the challenged Order, this Court deems it
    appropriate to obtain a summary response.                Therefore, in accordance with
    M.R. App. P. 14(7),
          IT IS ORDERED that the Thirteenth Judicial District Court and the State of
    Montana, or both, are each granted thirty days from the date of this Order, to prepare, file,
    and serve a response(s) to the petition for writ of supervisory control.
           The Clerk is directed to provide immediate notice of this Order to counsel for
    Petitioner, all counsel of record in the Thirteenth Judicial District Court, Yellowstone
    County, Cause Nos. DN-18-411 and DN-19-194, and the Honorable Rod Souza, presiding.
           DATED this l(Pday ofJuly, 2021.
                                                      For the Court,




                                                             ice